DETAILED ACTION
This action is in response to application filed on 01 October 2020.  Claims 1-30 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
29 June 2021
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOMOCO  (hereinafter NTT-3GPP) (“Sidelink physical layer procedure for NR V2X; 3GPP; R1-1909190).
Regarding claims 1, 13, 25, and 28, NTT-3GPP discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining that a first quantity of physical sidelink feedback channel (PSFCH) transmissions to be transmitted in a slot fails to satisfy a condition that is based at least in part on a maximum quantity of PSFCH transmissions the UE can concurrently detect { (see pg. 3, proposal 2; pg. 4, proposal 3) };
identifying, among the PSFCH transmissions to be transmitted in the slot, a subset of the PSFCH transmissions to be detected, wherein the identified subset includes a second quantity of the PSFCH transmissions that satisfies the condition { (see pg. 3, proposal 2; pg. 4, proposal 3) }; and
monitoring, during the slot, a PSFCH for the subset of the PSFCH transmissions { (see pg. 7, proposal 7) }.
Regarding claims 2 and 14, NTT-3GPP discloses the method of claim 1, wherein the maximum quantity of PSFCH transmissions the UE can concurrently detect is based at least in part on a capability of the UE { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
claims 3, 15, 26, and 29, NTT-3GPP discloses the method of claim 1, wherein identifying the subset of the PSFCH transmissions to be detected includes: identifying, among the PSFCH transmissions to be transmitted in the slot, one or more of the PSFCH transmissions related to hybrid automatic repeat request feedback for a packet for which a resource has been reserved for retransmission; and identifying the subset of the PSFCH transmissions to be detected based at least in part on a priority associated with the packet for which the resource has been reserved { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 4, 16, and 27, NTT-3GPP discloses the method of claim 1, wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on distances from the UE to respective receivers associated with each of the PSFCH transmissions to be transmitted in the slot { (see pg. 3, proposal 2; pg. 4, proposal 3) }. 
Regarding claims 5, 17, 29, and 30, NTT-3GPP discloses the method of claim 1, wherein the PSFCH transmissions to be transmitted in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on respective reference signal received power measurements associated with the previous packet transmissions { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 6 and 18, NTT-3GPP discloses the method of claim 1, wherein the PSFCH transmissions to be transmitted in the slot include hybrid automatic repeat request feedback for previous packet transmissions, and wherein the subset of the PSFCH transmissions to be detected is identified based at least in part on a parameter representing respective likelihoods of failure for the previous packet transmissions { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
claims 7 and 19, NTT-3GPP discloses the method of claim 6, wherein the subset of the PSFCH transmissions to be detected includes at least one of the PSFCH transmissions for which the parameter representing the respective likelihood of failure for a previous packet transmission satisfies a threshold value { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 8 and 20, NTT-3GPP discloses the method of claim 6, wherein the subset of the PSFCH transmissions to be detected excludes at least one of the PSFCH transmissions for which the parameter representing the respective likelihood of failure for a previous packet transmission satisfies a threshold value { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 9 and 21, NTT-3GPP discloses the method of claim 1, further comprising: identifying, among the PSFCH transmissions to be transmitted in the slot, at least one PSFCH transmission that is not included in the subset of the PSFCH transmissions to be detected; and determining that a resource reserved by a receiver of the at least one PSFCH transmission is unavailable to use based at least in part on a set of parameters associated with a previous packet transmission for which the at least one PSFCH transmission includes hybrid automatic repeat request feedback { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 10 and 22, NTT-3GPP discloses the method of claim 9, wherein the set of parameters include at least one of a priority associated with the previous packet transmission, a reference signal received power associated with the previous packet transmission, a distance between the UE and a receiver of the at least one PSFCH 
Regarding claims 11 and 23, NTT-3GPP discloses the method of claim 1, further comprising: identifying, among the PSFCH transmissions to be transmitted in the slot, at least one PSFCH transmission that is not included in the subset of the PSFCH transmissions to be detected; and determining that a resource reserved by a receiver of the at least one PSFCH transmission is available to use based at least in part on a set of parameters associated with a previous packet transmission for which the at least one PSFCH transmission includes hybrid automatic repeat request feedback { (see pg. 3, proposal 2; pg. 4, proposal 3) }.
Regarding claims 12 and 24, NTT-3GPP discloses the method of claim 11, wherein the set of parameters include at least one of a priority associated with the previous packet transmission, a reference signal received power associated with the previous packet transmission, a distance between the UE and a receiver of the at least one PSFCH transmission, or an original transmit power associated with the previous packet transmission { (see pg. 3, proposal 2; pg. 4, proposal 3) }.







Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
31 December 2021